DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-15, 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JPH 0511235, hereinafter JP ‘235.
Regarding claim 1, JP ‘235 discloses a mobile elevating work platform comprising a control panel (10 and/or switches 14 through 15), said control panel comprising a protective barrier (41 and/or 42) on an outer surface thereof, wherein the protective barrier comprises an elastomer (described as a rubber sheet which reads on an elastomer).  
Regarding claim 10, JP ‘235 discloses a Mobile elevating work platform according to claim 1, wherein the MEWP control panel comprises a further protective barrier (the other of 41 or 42 could read on this).  
Regarding claim 11, JP ‘235 discloses a Mobile elevating work platform according to claim 10, wherein the further protective barrier is in the form of a patch (either 41 or 42 could read on a patch, given its plain meaning).  
Regarding claim 12, JP ‘235 discloses a Mobile elevating work platform according to claim 10, wherein the further protective barrier comprises a rigid shell (absent an explicit definition of what constitutes a rigid shell, the barriers 41 and/or 42 could read on a rigid shell since they have some degree of rigidity and can absorb impacts).  
Regarding claim 13, JP ‘235 discloses a Mobile elevating work platform according to claim 12, wherein the rigid shell comprises a thermoplastic material (the rubber disclosed reads on a thermoplastic material since it can be melted and reformed).  
Regarding claim 14, JP ‘235 discloses a Mobile elevating work platform according to claim 12, wherein the rigid shell comprises an insulating material (52 could read on an insulating material since it is located between the protective barriers).  
Regarding claim 15, JP ‘235 discloses a Mobile elevating work platform according to claim 14, wherein the insulating material is disposed between a first thermoplastic material layer (41) and a second thermoplastic material layer (42).  
Regarding claim 31, JP ‘235 discloses a Mobile elevating work platform according to claim 12, wherein the rigid shell is configured to fit around a plurality of controllers extending from the control panel (the shell fits around the controller switches 14 through 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 0511235, hereinafter JP ‘235, in view of Lai et al. (USP 10770246).
Regarding claim 2, JP ‘235 discloses the use of an elastomeric material, i.e. rubber which are typically thermoset to achieve the preformed structure required by the control panel.

Lai et al. teaches the use of an elastomer which is a thermoset elastomer (discloses a hot pressing process by which a layer of a protective barrier is formed, col.1, lines 60+ - col.2, lines 1-5). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomer utilized in the protective barrier to be a thermoset elastomer, as taught or suggested by Lai et al. in order to achieve the same predicable result of creating the specific geometry of the controls to which the barrier is to be applied. Further still it is very common place in the art of protective covers to use thermoset materials.
Regarding claims 3-9, JP ‘235 fails to explicitly disclose wherein the elastomer is a silicone elastomer.  
Lai et al. teaches the use of a transparent silicone material for the material of the protective barrier layer 140. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the material utilized in JP ‘235 to make use of a silicone elastomer as suggested in Lai et al. in order to provide the same predictable result of having a protective barrier with the added material properties of silicone, i.e. water-proof, transparent, etc)
Regarding claim 4, JP ‘235 in view of Lai et al. disclose the use of a transparent silicone elastomer as the material for a protective barrier which enhances the visibility of the controls. Please see rationale for the 103 rejection of claim 3. 
1
Regarding claim 16, JP ‘235 fails to explicitly disclose a Mobile elevating work platform according to claim 13, wherein the thermoplastic material comprises a polyester.  
Lai et al. teaches the use of a polyester (col.5, lines 3-5) as a material of a protective barrier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material utilized in the protective barrier disclosed in JP ‘235 to include use of a polyester as suggested by Lay et al. in order to provide the added benefit of reinforcing the barrier.
Regarding claim 17, JP ‘235 fails to explicitly disclose Mobile elevating work platform according to claim 14, wherein the insulating material comprises a phenolic foam.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have utilized a phenolic foam as the insulating material, since it has been held to be within the general In re Leshin, 125 USPQ 416. Phenolic foams are well known foam materials utilized in thermosetting or as thermoplastic material for insulating purposes.
Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 0511235, hereinafter JP ‘235, in view of Gesten (USP 4546947).
Regarding claims 18 and 19, JPH ‘235 fails to explicitly disclose wherein the rigid shell is pivotally connected at one end to the control panel and is moveable between open and closed positions and wherein the rigid shell may comprises fastening means for securing the rigid shell to the control panel.  
Gesten teaches the concept of providing a rigid shell or cover for a control panel with a pivotal connection (52, 54, 56, etc. All parts of the pivotal connection seen in fig. 4) to one end of the control panel with the use of a fastening means (52, 54, 56, etc) in order to allow the shell to be open and closed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell disclosed in JP ‘235 to make use of a pivotal connection as taught by Gesten in order to provide the result of allowing the shell or protective barrier to be easily opened or removed and closed. Note the barrier in JP ‘235 is already removable so it would follow and benefit from a simple hinged connection as provided by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art includes a data sheet for silicone rubber and other art showcasing known materials such as foam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Silicone rubber datasheet showcases how all these properties are known properties of silicone elastomers.